DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement(s) filed on September 15, 2021 have/has been acknowledged and considered by the examiner.  Initialed copies of supplied IDS(s) forms are included in this correspondence. 

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “128” has been used to designate both an alignment feature (Spec. [0040]) and a side wall (Spec. [0041]).  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of 

Response to Arguments
Applicant’s arguments with respect to claims 11-23 have been considered but are moot in view of the new ground(s) of rejection, as necessitated by amendment.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
	a) an alignment feature…in claim 11.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 14-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	As to claim 14, the claim recites “a gradient pattern of one or more optical inks configured to reduce geometric aberrations from one or more surfaces of the first or second optical elements” which is not supported by the originally filed specification.  
	  As to claim 15, the claim recites “a volumetric gradient of the refractive-index of the first optical element and a volumetric gradient of the refractive-index of the second optical element is configured to reduce chromatic aberration” which is not supported by the originally filed specification.  Specifically, the originally filed specification contains no discussion regarding reducing chromatic aberration.  Original claim 15 did not state the gradient refractive index of the first and second optical elements was configured to reduce chromatic aberration.
	As to claim 16, the claim recites “the first and second optical elements each comprise a gradient pattern of one or more optical inks configured to reduce geometric aberration”, which is not supported by the originally filed specification.  Specifically, the originally filed specification contains no discussion regarding reducing the geometric aberrations.  Original claim 16 did not state the first and second optical elements each comprises one or more optical inks configured to reduce geometric aberrations.






The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 14-16, and 21-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 14, the claim recites “configured to reduce geometric aberration from one or more surfaces of the first or second optical elements” which is a relative term (MPEP 2173.05(b)).  The term "reduce geometric aberrations" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant’s specification provides no discussion on the aberration qualities and how such things are “reduced” and as such the metes and bounds are unclear as what constitutes a reduction of geometric aberrations.  In other words, reduced relative to what, reduced from where/what baseline?  Reduced from if there is no ink? Reduced from if the surfaces have certain features/structures? For purposes of compact prosecution, such reduction in geometric aberration will be implicit in art having the gradient refractive index.
	As to claim 15, the claim recites “configured to reduce chromatic aberration” which is a relative term (MPEP 2173.05(b)).  The term "reduce chromatic aberrations" is 
	As to claim 16, the claim recites “configured to reduce geometric aberration” which is a relative term (MPEP 2173.05(b)).  The term "reduce geometric aberration" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  Applicant’s specification provides no discussion on the aberration qualities and how such things are “reduced” and as such the metes and bounds are unclear as what constitutes a reduction of geometric aberrations.  Also, reduce the geometric aberration of what?  One of the elements? The combined elements? Something else?  Additionally, reduced relative to what, reduced from where/what baseline?  Reduced from if there is no ink? Reduced from if the surfaces have certain features/structures?  For purposes of compact prosecution, such reduction in geometric aberration will be implicit in art having the gradient refractive index.
	As to claim 21, the claim recites “further comprising an intermediate elastomeric or sacrificial layer arranged between the first and second optical elements”, which is unclear as to what the sacrificial layer represents.  As discussed in the specification 
	Claims 22-23 are rejected as dependent upon claim 21.
	As to claim 23, the claim recites “the intermediate elastomeric or sacrificial layer corrects chromatic aberration”…chromatic aberration of what?  Itself? The lens system? Also “corrects chromatic aberration” is a relative term (MPEP 2173.05(b)).  Correct by how much? With respect to what? For purposes of compact prosecution, such chromatic aberration correction will be implicit in art having the gradient refractive index.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 11-23 are rejected under 35 U.S.C. 103 as being unpatentable over Suleski et al. (US 2015/0009583 - herein Suleski) in view of Schmidt et al. (US 6,236,493 - herein Schmidt) and Harden et al. (US 6,096,155 - herein Harden).
	As to claim 11, Suleski teaches a gradient refractive index optic with variable focus (Suleski Fig. 2 - 10; para. [0023]), a first volumetric gradient refractive index optical element (Suleski Fig. 2 - 12), a second volumetric gradient refractive index optical element (Suleski Fig. 2 - 14), wherein the first and second optical elements are 
	As to claim 12, Suleski in view of Schmidt and Harden teaches all the limitations of the instant invention as detailed above with respect to claim 11, and Suleski further teaches each of the first and second optical elements has at least one planar surface (Suleski Fig. 2; para. [0023]).
	As to claim 13, Suleski in view of Schmidt and Harden teaches all the limitations of the instant invention as detailed above with respect to claim 11, and Schmidt further 
	As to claim 14, Suleski in view of Schmidt and Harden teaches all the limitations of the instant invention as detailed above with respect to claim 11, and Suleski further teaches the first and second optical elements each comprise a gradient pattern of one or more optical inks configured to reduce geometric aberrations from one or more surfaces of the first or second optical elements (Suleski para. [0024], [0023]).
	As to claim 15, Suleski in view of Schmidt and Harden teaches all the limitations of the instant invention as detailed above with respect to claim 11, and Suleski further teaches a volumetric gradient refractive index of the first optical element and a volumetric gradient refractive index of the second optical element is configured to reduce chromatic aberration (Suleski para. [0024]).
	As to claim 16, Suleski in view of Schmidt and Harden teaches all the limitations of the instant invention as detailed above with respect to claim 11, and Suleski further teaches the first and second optical elements each comprise a gradient pattern of one or more optical inks configured to reduce geometric aberrations (Suleski para. [0024]).
	As to claim 17, Suleski in view of Schmidt and Harden teaches all the limitations of the instant invention as detailed above with respect to claim 11, and Suleski further teaches a means of translating the first optic, the second optic, or combinations thereof (Suleski para. [0006] - MEMS).
	As to claim 18, Suleski in view of Schmidt and Harden teaches all the limitations of the instant invention as detailed above with respect to claim 17, and Suleski further 
	As to claim 19, Suleski in view of Schmidt and Harden teaches all the limitations of the instant invention as detailed above with respect to claim 17, and Suleski further teaches the means of translation includes a microelectromechanical system (Suleski para. [0006]).
	As to claim 20, Suleski in view of Schmidt and Harden teaches all the limitations of the instant invention as detailed above with respect to claim 11, and Suleski further teaches the first and the second optical elements are made from different nanoparticle materials (Suleski para. [0024]).
	As to claims 21-23 (as understood as a PxP intermediate product), Suleski in view of Schmidt and Harden teaches all the limitations of the instant invention as detailed above with respect to claim 11, and Suleski further teaches the first and second optical elements can include additional elements (layers) having the gradient refractive index and/or correct chromatic aberrations (Suleski para. [0024]).
	
Claims 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Suleski, Schmidt, and Harden as applied to claim 11 above, and further in view of Horiuchi (US 5,315,435).
	As to claim 21, Suleski in view of Schmidt and Harden teaches all the limitations of the instant invention as detailed above with respect to claim 11, Suleski further teaches an intermediate layer between the first and second optical elements (Suleski para. [0024]), but doesn’t specify the layer is elastomeric.  In the same field of 
	As to claim 22, Suleski in view of Schmidt, Harden, and Horiuchi teaches all the limitations of the instant invention as detailed above with respect to claim 21, and Suleski further teaches the intermediate layer has a gradient refractive index (Suleski para. [0023], [0024]).
	As to claim 23, Suleski in view of Schmidt, Harden, and Horiuchi teaches all the limitations of the instant invention as detailed above with respect to claim 21, and Suleski further teaches the intermediate elastomeric or sacrificial layer corrects chromatic aberration (Suleski para. [0024]).






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY W WILKES whose telephone number is (571)270-7540.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on 571-272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/ZACHARY W WILKES/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        November 9, 2021